Lumpkin, J.
1. On the hearing of a rule to attach a husband for nonpayment of alimony previously awarded to his wife, to which the respondent filed an answer, alleging infidelity on the part of his wife and praying a revocation of the order awarding alimony, there was no error in overruling a motion for a continuance because of the absence of a witness living in a county other than that where the hearing was had, who, it was claimed, would testify that while the husband and wife were living together she sought to have an operation performed upon her to produce an abortion.
*811April 18, 1913.
Attachment for contempt. Before Judge Morris. Pickens superior court. June 22, 1912.
F. 0. Tate, J. S. Wood, and O. II. Griffin, for plaintiff in error.
Isaac Grant, contra.
2. Under the evidence there was no error in making the rule absolute.

Judgment affirmed.


All the Justices concur.